United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
               IN THE UNITED STATES COURT OF APPEALS             December 17, 2003
                       FOR THE FIFTH CIRCUIT
                                                              Charles R. Fulbruge III
                                                                      Clerk

                             No. 03-50026
                           Summary Calendar


                      UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

                               JAIME SILVA,

                                                  Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. EP-02-CR-377-1-PRM
                        --------------------

Before DUHÉ, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:1

     Jaime Silva appeals his convictions for aiding and abetting an

attempt to tamper with a federal witness by killing that witness

and for conspiracy to tamper with a federal witness by killing that

witness.   He argues that there was insufficient evidence in the

aiding and abetting conviction to prove that Silva shared in the

criminal intent of principal Marco Blancas and that Silva took a

substantial    step   toward    accomplishing   the    criminal     venture

(although aiding and abetting requires Silva merely to have acted

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No.
                               -2-

in some affirmative manner designed to aid the venture), and that

there was insufficient evidence in the conspiracy conviction to

prove that Silva knowingly entered into the conspiracy.

     Viewing the evidence in a light most favorable to the jury's

verdict, there is sufficient evidence to support both convictions.

See United States v. Martinez, 975 F.2d 159, 160-61 (5th Cir.

1992); United States v. Stewart, 145 F.3d 273, 277 (5th Cir. 1998);

United States v. Peterson, 244 F.3d 385, 389 (5th Cir.), cert.

denied sub nom. O’Keefe v. U.S., 534 U.S. 857 (2001), and Clark v.

U.S., 534 U.S. 861 (2001); United States v. Garcia, 995 F.2d 556,

561 (5th Cir. 1993).   The judgment of the district court is

     AFFIRMED.




                                 2